LOTTINGER, Judge.
This matter is before us at this time on a motion by appellees to dismiss this appeal. It appears from the motion that appellants Golden Arrow Oil Company, Inc., Leonard Billiot, Henry Mobley, Frank Naquin, Andre Naquin and Nolia Billiot were granted a divolutive appeal in this consolidated matter. This appeal was returnable to this Court on or before November 19, 1965.
In the motion to dismiss this appeal the appellees Mayfield Verdin et al. state that counsel on behalf of appellants failed to furnish the necessary bond or to pay any of the fees and costs for taking the appeal as required by law and the rules of this Court. Upon receipt of said motion, to be specific, December 3, 1965, this Court issued a Show Cause order, ordering the appellants to show cause by brief on or before January 3, 1966 why said appeal should not be dismissed. Appellants have failed to answer the Show Cause order and have failed to file any brief in their behalf.
Attached to the motion to dismiss is an affidavit of the Honorable Ambroise H. Landry, Clerk of the Seventeenth Judicial District Court in and for the Parish of Lafourche, to the effect that the appellants have failed to furnish the necessary bond or to pay any of the fees and costs of the filing, all as required by the laws and rules of this Court. See LSA-C.C.P. Arts. 2124, 2126 and 2127. See also LSA-R.S. 13:352 and 13:4445. This motion to dismiss the appeal has been submitted in accordance with the provisions of Rule VII of the Uniform Rules, Courts of Appeal, 8 LSA-R.S. and no answer or opposition to the motion has been filed. The return date for the appeal has expired and no extension of that return date has been granted. It is evident from the attached exhibits that the appellants have failed to perfect the appeal and have abandoned same. It is therefore ordered that the appeal on behalf of Golden Arrow Oil Company, Inc., Leonard Billiot, Henry Mobley, Frank Naquin, Andre Naquin and Nolia Billiot be and it is hereby dismissed.
Appeal dismissed.